DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 12/28/2020, with respect to drawing objection has been fully considered and are persuasive.  The drawing objection has been overcome. 
Applicant’s arguments, filed 12/28/2020, with respect to 112a rejection of Claim 29 has been fully considered and are persuasive.  The 112a rejection of Claim 29 has been overcome. 
Applicant’s arguments, filed 12/28/2020, with respect to 112b rejections of Claims 1, 13 and 29 have been fully considered and are persuasive.  The 112b rejections of Claims 1, 13 and 29 has been overcome. 
Applicant’s arguments with respect to independent claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9-11, 22-23, 28, 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraj et al. (US 20060222884, hereinafter: “Nagaraj”) in view of Chamberlain et al. (US 20160137559, hereinafter: “Chamberlain”). 

In reference to Claim 1
Nagaraj discloses:
An engine shaft assembly for an engine comprising: a shaft (36 disks/shafts [0031], Fig. 1; substrate 60); and a thermal distribution layer (64) provided on said shaft so as to provide resistant against corrosion (“this invention can be used to form a ceramic corrosion resistant coating 64, as described above, on the surfaces of various turbine engine rotor components, including compressor disks, seals, and shafts, which can then be exposed to corrosive elements at elevated temperatures,” [0042-0043] (Fig. 1-3).
Nagaraj is silent on said thermal distribution layer comprises a first thermal insulation sublayer and a second thermal insulation sublayer, and a thermal conduction sublayer having a thermal conductivity of at least 40 W/(m K) at 20 °C, wherein said 
Chamberlain teaches:
	Thermal distribution layer (14) which “can be applied to a wide variety of turbine engine components with a wide variety of shapes, and may be applied to CMC parts that engage metal components axially, radially, and/or circumferentially,” [0036]. Chamberlain teaches the thermal distribution layer (14) comprising a first thermal insulation sublayer (18, [0050-0051]), a second thermal insulation sublayer (24, [0056-0058]), and a thermal conduction sublayer. 
The thermal conduction layer can be interpreted as a layer composed of the layers 16, 20, 22 or can be interpreted as one of the layers as follows: layer 16 (iridium Ir; [0042, 0043, 0048]); layer 20 (Aluminum Al [0053]); or layer 22 (copper Cu, [0055]). 
Chamberlain also teaches said thermal conduction sublayer (22) is disposed between said first thermal insulation sublayer (18) and said second thermal insulation sublayer (24). (Fig. 6). Chamberlain teaches the thermal distribution layer (14) provides a protective barrier to the substrate component from degradation [0026] and provide corrosion resistance [0053]. (Fig. 6).
It is inherent that the thermal conduction sublayer (22) of Chamberlain which is formed from copper (Cu) [0055] has a thermal conductivity of at least 40 W/(m K) at 20 °C. This aforementioned thermal conductivity property of the copper of Chamberlain is evidenced by Laurent et al. (US 20120307216). Laurent et al. teaches that “Other metals with a high thermal conductivity include copper (400 W/mK) and gold (300 W/mK). Having a thermal conductivity of over 100 W/mK at 20.degree. C. for the 
It is inherent that the at least one thermal conduction sublayer (20 aluminum) of Chamberlain which is formed from aluminum [0053] has a thermal conductivity of at least 40 W/(m K) at 20 °C. This aforementioned thermal conductivity property of the aluminum of Chamberlain is evidenced by Yang (US 20140167244). Yang teaches that “the thermal conductivity coefficient of aluminum is about 198 (W/mK) when the temperature is 20 degrees Celsius” [0026]. 
It is inherent that the at least one thermal conduction sublayer (16 iridium Ir) of Chamberlain which is formed from iridium [0042, 0043, 0048] has a thermal conductivity of at least 40 W/(m K) at 20 °C. This aforementioned thermal conductivity property of the iridium of Chamberlain is evidenced by Noda (US 20120213245). Noda teaches that “the thermal conductivity of 147 (W/mK) for iridium (Ir),” [0096]. 

Based on the teaching of Nagaraj and Chamberlain, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace the thermal distribution layer of Nagaraj with all of the sublayers of the thermal distribution layer as taught by Chamberlain for the purpose of utilizing a thermal distribution layer to provide corrosion resistance and reduce degradation to the shaft [0026, 0053, Chamberlain].


In reference to Claim 9


The engine shaft assembly of Claim 1. In addition, Chamberlain teaches said first thermal insulation sublayer (18) comprises a ceramic material or the likes of silicates [0051] and said second thermal insulation sublayer comprises calcium silicate [0058]. 
Nagaraj discloses calcium silicate can be used as a material for one of the layers (24) in the thermal distribution layer (14) [0056-0058]. Since Chamberlain teaches the first thermal insulation sublayer (18) can be made of a type silicate [0051], it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the first thermal insulation sublayer (18) of Chamberlain by constructing it using the calcium silicate as taught by another layer of Chamberlain for the purpose of utilizing a well-known type of silicate that can be used in the thermal coating. 
In reference to Claim 10
Nagaraj as modified by Chamberlain discloses:

The engine shaft assembly of Claim 1. In addition, Chamberlain teaches said thermal conduction sublayer (22) comprises copper (22 copper Cu, [0055]).
In reference to Claim 11
Nagaraj as modified by Chamberlain discloses:
The engine shaft assembly of Claim 1. In addition, Chamberlain teaches said first thermal insulation sublayer comprises a thickness of 100 micrometers to 2 millimeters [0050]. Chamberlain teaches said second thermal insulation sublayer comprises 
Nagaraj discloses calcium silicate can be used as a material for one of the layers (24) in the thermal distribution layer (14) [0056-0058]. Since Chamberlain teaches the first thermal insulation sublayer (18) can be made of a type silicate [0051], it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the first thermal insulation sublayer (18) of Chamberlain by constructing it using the calcium silicate as taught by another layer of Chamberlain for the purpose of utilizing a well-known type of silicate that can be used in the thermal coating.
In reference to Claim 22
Nagaraj as modified by Chamberlain discloses:

The engine shaft assembly of Claim 1. In addition, Chamberlain teaches said thermal conduction sublayer (22) comprises copper (22 copper Cu, [0055]).
In reference to Claim 23
Nagaraj as modified by Chamberlain discloses:
The engine shaft assembly of Claim 1. In addition, Chamberlain teaches said thermal conduction sublayer (20) comprises aluminum [0053].
In reference to Claim 28
Nagaraj as modified by Chamberlain discloses:

In reference to Claim 30
Nagaraj as modified by Chamberlain discloses:
The engine shaft assembly of Claim 1. In addition, Nagaraj teaches the coating can be applied to the entire surface outer of the rotor shaft [0042]. Thus, Nagaraj as modified by Chamberlain discloses thermal distribution layer (14, Chamberlain) which includes said second thermal insulation sublayer (24, Chamberlain) is positioned at an outer surface of said engine shaft assembly.
In reference to Claim 31
Nagaraj as modified by Chamberlain discloses:
The engine shaft assembly of Claim 1. In addition, Chamberlain teaches said first thermal insulation sublayer (18) is directly on said shaft, said thermal conduction sublayer (layer composed of 16, 20, 22) is directly on said first thermal insulation sublayer, and said second thermal insulation sublayer (24) is directly on said thermal conduction sublayer (Fig. 6).
In reference to Claims 32-34
Nagaraj as modified by Chamberlain discloses:

.


Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraj et al. (US 20060222884, hereinafter: “Nagaraj”) in view of Jones (US 7507070) and in further view of Chamberlain et al. (US 20160137559, hereinafter: “Chamberlain”).

In reference to Claim 13
Nagaraj discloses:
A gas turbine engine [0001-0003] comprising: an engine shaft assembly (32, 36 disks/shaft [0031], Fig. 1; substrate 60), wherein said engine shaft assembly is provided in said gas turbine engine, wherein said engine shaft assembly comprises: a shaft (36 disk/shaft extending from disk); a thermal distribution layer (64) provided on said shaft so as to provide resistant against corrosion (“this invention can be used to form a ceramic corrosion resistant coating 64, as described above, on the surfaces of various turbine engine rotor components, including compressor disks, seals, and shafts, which 
Nagaraj does not explicitly disclose bearings are provided in a casing and are operatively connected to said shaft to support said engine shaft assembly.
Nagaraj is also silent on said thermal distribution layer comprises a first thermal insulation sublayer, and a second thermal insulation sublayer, and a thermal conduction sublayer having a thermal conductivity of at least 40 W/(m K) at 20 °C, and wherein said thermal conduction sublayer is disposed between said first thermal insulation sublayer and said second thermal insulation sublayer.
Jones teaches:
A gas turbine engine comprising: a casing (130, 138 core casing); and an engine shaft assembly (34, 36, HP rotor 38, LP rotor 40), wherein said engine shaft assembly is provided in said casing. Jones also teaches turbine blades, wherein said turbine blades (blades shown in Fig. 2) are secured to said shaft (34, 36, HP rotor 38, LP rotor 40) and extend radially outward from said shaft; and bearings (114, 122), wherein said bearings are provided in said casing and are operatively connected to said shaft to support said engine shaft assembly. (Col. 1, ll. 11-42; Col. 4, ll. 54-67; Col. 5, ll. 1-58; Col. 7, ll. 16-33; Col. 8, ll. 5-25; Fig. 1-7).
Based on the teaching of Nagaraj and Jones, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention modify the gas turbine engine of Nagaraj by including the turbine casing, and bearings are provided in the casing and are operatively connected to said shaft to support said 
Chamberlain teaches:
	Thermal distribution layer (14) which “can be applied to a wide variety of turbine engine components with a wide variety of shapes, and may be applied to CMC parts that engage metal components axially, radially, and/or circumferentially,” [0036]. Chamberlain teaches the thermal distribution layer (14) comprising a first thermal insulation sublayer (18, [0050-0051]), a second thermal insulation sublayer (24, [0056-0058]), and a thermal conduction sublayer. 
The thermal conduction layer can be interpreted as a layer composed of the layers 16, 20, 22 or can be interpreted as one of the layers as follows: layer 16 (iridium Ir; [0042, 0043, 0048]); layer 20 (Aluminum Al [0053]); or layer 22 (copper Cu, [0055]).
In addition, Chamberlain teaches said thermal conduction sublayer (22) is disposed between said first thermal insulation sublayer (18) and said second thermal insulation sublayer (24). (Fig. 6). Chamberlain teaches the thermal distribution layer (14) provides a protective barrier to the substrate component from degradation [0026] and provide corrosion resistance [0053]. (Fig. 6).
It is inherent that the thermal conduction sublayer (22) of Chamberlain which is formed from copper (Cu) [0055] has a thermal conductivity of at least 40 W/(m K) at 20 °C. This aforementioned thermal conductivity property of the copper of Chamberlain is evidenced by Laurent et al. (US 20120307216). Laurent et al. teaches that “Other metals with a high thermal conductivity include copper (400 W/mK) and gold (300 W/mK). Having a thermal conductivity of over 100 W/mK at 20.degree. C. for the 
It is inherent that the at least one thermal conduction sublayer (20 aluminum) of Chamberlain which is formed from aluminum [0053] has a thermal conductivity of at least 40 W/(m K) at 20 °C. This aforementioned thermal conductivity property of the aluminum of Chamberlain is evidenced by Yang (US 20140167244). Yang teaches that “the thermal conductivity coefficient of aluminum is about 198 (W/mK) when the temperature is 20 degrees Celsius” [0026]. 
It is inherent that the at least one thermal conduction sublayer (16 iridium Ir) of Chamberlain which is formed from iridium [0042, 0043, 0048] has a thermal conductivity of at least 40 W/(m K) at 20 °C. This aforementioned thermal conductivity property of the iridium of Chamberlain is evidenced by Noda (US 20120213245). Noda teaches that “the thermal conductivity of 147 (W/mK) for iridium (Ir),” [0096]. 

Based on the teaching of Nagaraj and Chamberlain, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace the thermal distribution layer of Nagaraj with all of the sublayers of the thermal distribution layer as taught by Chamberlain for the purpose of utilizing a thermal distribution layer to provide corrosion resistance and reduce degradation to the shaft [0026, 0053, Chamberlain].
In reference to Claim 14
Nagaraj as modified by Jones and Chamberlain discloses:


Nagaraj discloses calcium silicate can be used as a material for one of the layers (24) in the thermal distribution layer (14) [0056-0058]. Since Chamberlain teaches the first thermal insulation sublayer (18) can be made of a type silicate [0051], it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the first thermal insulation sublayer (18) of Chamberlain by constructing it using the calcium silicate as taught by another layer of Chamberlain for the purpose of utilizing a well-known type of silicate that can be used in the thermal coating. 
In reference to Claim 15
Nagaraj as modified by Jones and Chamberlain discloses:
The gas turbine engine of Claim 13. In addition, Chamberlain teaches said thermal conduction sublayer (22) comprises copper (22 copper Cu, [0055]).


Claim 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraj et al. (US 20060222884, hereinafter: “Nagaraj”) in view of Chamberlain et al. (US 20160137559, hereinafter: “Chamberlain”) as applied to claim 1 above, and further in view of Jin (US 20180212191).
In reference to Claim 24
Nagaraj as modified by Chamberlain discloses:

Nagaraj as modified by Chamberlain is silent on said thermal conduction sublayer comprises graphene. 
Jin teaches that various materials such as aluminum, copper, graphene can be used as a thermal conduction layer [0040].
Based on the teaching of Nagaraj as modified by Chamberlain, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to replace the alumina of the thermal conduction layer of Chamberlain with a graphene material as taught by Jin for the purpose of using alternative well-known material which have high thermal conductivity properties. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE SU MON HTAY whose telephone number is (571)270-5958.  The examiner can normally be reached on Monday-Friday, 9:00am-3:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AYE S HTAY/Examiner, Art Unit 3745                                                                                                                                                                                                        

/RICHARD A EDGAR/Primary Examiner, Art Unit 3745